Detailed Action
	The response and claim amendment filed 9-28-2020 has been entered into the record.
Claims 1, 3, 5-7, 9, 11-20, 23-34, 36, 37, 38, 42-46, 48-51 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species: 

    PNG
    media_image1.png
    146
    703
    media_image1.png
    Greyscale
 without traverse of in the reply filed on 9-28-2020 is acknowledged. 
Claims 1, 3, 5-7, 9, 11-20, 23-34, 36, 37, 38 48-51 are under examination. Claims 42-46 are withdrawn from consideration as drawn to a non-elected invention.  Applicant argues that the claimed invention is novel and unobvious over the combination of references.  This is not persuasive for reasons set forth herein. 
Applicant argues that there is no expectation to generate a functional CAR that binds CD37.  This is not persuasive as multiple art references teach the same CAR construction with different sdFvs. See for example Cooper et al (WO 2015/123642).  Applicant argues that the CARs of Bluebird Bio are hypothetical.  It is noted that the standard is a reasonable expectation of success in achieving a chimeric antigen receptor that binds.  The reduction of a known antibody to a specific scFv binding is art established and Applicant has presented no evidence that one could not make a scFv of the murine monoclonal antibody HH1 and humanized variants thereof.  Applicant argue that most CARs contain only a single scFv which may or maynot be able to reach and bind the target.  This is not persuasive as there are many scFv CARS in the art at the time of filing that reach and bind the targets.  The point of the hinge regions and spacers of the known CAR art show that scFv’s are functionally effective in a CAR format.  It is noted that the instant claims merely assemble known sequences in known formats and the selection of alternative domains is obvious as the art teaches that they are obvious 

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. (http://www.imgt.org/) at page 40). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 5, 6, 9, 17, 18 and 30 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims encompass antigen binding domains that bind an antigen CD37 on a cell that do not include all 6 conventional complementary determining regions (CDRs) of the starting monoclonal antibodies by means of reciting a percent variation across the VL and VH regions.  The claims encompass random variations including variation in the critical CDR regions that are largely responsible for CD37 binding.
The specification does not teach which residues of the CDRs derived from the anti-CD37  HH1 monoclonal antibody can be varied and still perform the requisite function.  It is well established that changes in the amino acid sequence of the variable region of an antibody create new antibodies with highly unpredictable binding characteristics.  See for example Kussie et al (Journal of Immunology 152:146-152,1994, Table I) which teaches that substitution of a single amino acid can totally ablate antigen binding.  As a further demonstration of the unpredictability of substitute or mutated antibodies, see Chen et al, (The Embo Journal, 1995).  The reference again teaches that the substitution of a single amino acid can totally ablate antigen binding (Figure 1), however, the reference additionally teaches that the same substitution in closely related antibodies can have opposite effects.  The authors compared the effects of identical substitution in related antibodies D16 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
The state of the art recognized that in general all three CDRs of the heavy chain variable region AND all three CDRs of the light chain variable region were important for determining the ability of an antibody in any of a variety of forms (scFv, whole, etc.) to bind antigen.  For example, Bendig (Methods: A Companion to Methods in Enzymology  1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody or the human CDRs with other human framework regions are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).   The state of University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
For all the foregoing reasons, in view of the large potential genus of CDR variants, the numerous factors impinging binding and function of the antibodies to the target and also having the specifically claimed function, the lack of description of a representative number of antibodies that function as claimed, the antibodies are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 16-18 and 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 16, the term “the L-chain” lacks antecedent basis in the claim.
As to claims 17, 18 and 30, the claims recite the phrase “or a nucleotide sequence degenerate thereto” and references another nucleotide sequence.  Degenerate nucleotide sequences are those that redundantly encode a protein and not a nucleic acid.  The positions of the referenced nucleic acid that are degenerate remain indefinite because there a multiple reading frames in a nucleotide sequence and the claims do not provide a frame of reference to any protein coding sequence. As such, the claims are prima facie indefinite.

Claims 3, 5, 6, 9, 17, 18, 30 and 49 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3, 5, 6, 9, 17, 18, 30 encompass nucleic acids encoding percent variation of the combination of CDRs of claim 1 and as such broaden the scope.  As to claim 49, the claim fails to limit the subject matter of claim 23 as the linker structure of claim 23 is KDPK (SEQ ID NO:11).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) in view of Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363).   
Bluebird Bio Inc teaches construction of nucleic acids, vectors (Figure 4) and immune host cells expressing an anti-CD37 chimeric antigen receptors having the general structure of:

    PNG
    media_image2.png
    254
    595
    media_image2.png
    Greyscale
as set forth in Figure 1 where SP is a signal peptide (i.e. plasma membrane targeting sequence), an extracellular domain comprising a scFv that binds CD37, hinge, transmembrane and cytoplasmic signaling domains as identified.  Bluebird Bio, Inc teach that the chimeric antigen receptors may comprise linker residues between various domains added for appropriate spacing and conformation of the molecule.  For example linker between the VL and VH binding domains of the scFv may be between 1-10 amino acids long.  In other embodiments the linker between any of the domains may be between 1-20 amino acids long.  Such linkers may be flexible on inflexible and include such as glycine polymers, glycine-serine polymers, glycine-nd-4th paragraphs) without limitation. The (G4S)4 linker is therefore prima facie obvious over the linkers of Bluebird Bio as it encompasses the recited amino acids within the length limitation.  Bluebird Bio teaches that the binding domain of the CAR is generally followed by a spacer or hinge that moves the antigen binding domain away for the effector cell surface.  The hinge region can be from CD8α and the region may be identical to the wild-type sequence or be altered having up to 30% amino acid changes.  The hinge regions is followed by a transmembrane region that anchors the extracellular binding domain to the plasma membrane and may be that obtained from CD8α.  Bluebird Bio teaches at Tables 1-5 specific nucleotide positions encoding the CD8α hinge and TM.  Bluebird Bio exemplifies at  Tables 3-5 in particular the sequences of pCAR CD37-BZ, 28Z and 28BZ respectively.  Bluebird Bio teaches that the CD8α hinge and transmembrane sequences were used and by means of reference GenBank Accession numbers which are human sequences which meet the limitation of the claims as comprising SEQ ID NO:9 or an amino acid sequence having at least 95% sequence identity thereto and comprising the amino acid sequence of SEQ ID NO:12 or an amino acid sequence having at least 95% identity thereto.  Similarly the 4-1BB (CD137) intracellular domain is human and the CD3zeta signaling domain is human and meet the limitation of claim 20. Bluebird Bio differs by not teaching an antigen binding domain comprising a VL and VH domain having the recited amino acid sequences of claim 1 and the encoding nucleotide sequences of the dependent claims.  It is noted that “an amino acid sequence having at least % identity to another sequence” reads on subsequences that are 100% identical.
Nordic Nanovector 2011 teach the sequence of the monoclonal antibody HH1 of the instant specification.  Nordic teaches the VH and VL sequence of SEQ ID NO:1 and 3 respectively and encoding nucleotides of SEQ ID NO:2 and 4 respectively.  The encoding degenerate nucleotide sequences are prima facie obvious over the amino acid sequences. 
Nordic Nanovector 2013 the sequence of the monoclonal antibody HH1 of the instant specification.  Nordic teaches the VH and VL sequence of SEQ ID NO:1 and 3 respectively and encoding nucleotides of SEQ ID NO:2 and 4 respectively.  The encoding degenerate nucleotide sequences are prima facie obvious over the amino acid sequences. Additionally, Nordic Nanovector 2013 teaches chimeric and humanized versions of the HH1 anti-CD37 antibody.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute a scFv comprising the VH and VL sequences of the anti-CD37 murine monoclonal antibody HH1(2011) or a humanized version thereof (2013) for the scFv nucleotide sequence encoding the scFv of Bluebird Bio in any of the –BZ, 28Z or -28BZ .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) as applied to claims 1, 3, 5, 6, 7, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 48, 50 and 51 above and further in view of Antibody Design Laboratory monograph 2014, 6 pages.
The combination of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) is set forth supra.  The combination differs by not teaching the likder (G4S)4 as a linker between the VL and VH domains of the scFv as combined.
Antibody Design Laboratory Monograph teaches that most of the linker sequnces for scFvs are multimers of the pentapeptide G4S and specifically teach the 20 mer (G4S)4 has been used (see “Linker sequence)”.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use any readily available Gly4Ser peptide linker, including (G4S)4 according to Antibody Design Laboratory because Bluebird Bio teach that linkers between the VL and VH domains are convention scFv design components and Antibody Design Laboratory teach that most of the linker sequences for scFv design are G4S multimers.

Claims 29 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) in view of Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) as applied to claims 1, 3, 5, 6, 7, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 48, 50 and 51 and further in view of Spencer et al (US 2016/0166613 with priority to at least Dec. 14, 2015) .   
The combination of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) is set forth supra.  The combination differs by not teaching the linker KDPK as a linker between the hinge domain and the transmembrane domain.
Spencer et al teach the use of KDPK as a liker between the hinge domain and the transmembrane domain in chimeric antigen receptors at page 103 and 105.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645